DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US 2015/0294144 A1) in view of Davis, III et al. (US 2011/0137773 A1).
Consider claims 1 and 9, Konishi teaches a method of verifying vehicle occupancy (abstract), comprising: 
capturing one or more electronic images of the occupants of a vehicle (Fig. 6, step A6); 
employing optical spatial differentiation upon said one or more electronic images to perform a first individual uniqueness determination upon said occupants of said vehicle (Fig. 6, step A2 and paragraph 48, image is divided into partial images); 
employing biometric identification upon said occupants of said vehicle to perform a second individual uniqueness determination upon said occupants of said vehicle (paragraph 49, face detection); 
employing an algorithmic analysis upon said one or more electronic images to perform a third individual uniqueness determination upon said occupants of said vehicle (Fig. 6, step A4 and paragraph 34, 41 and 49, likeness of a face is detected); 
calculating actual vehicle occupancy as a function of said first individual uniqueness determination, said second individual uniqueness determination, and said third individual uniqueness determination (paragraph 30, number of passengers is determined).
Konishi does not teach delivering communications from a data server to a second data server; and delivering communications from the data server and/or the second data server to one or more smart devices.
Davis, III further teaches delivering communications from a data server to a second data server; and delivering communications from the data server and/or the second data server to one or more smart devices (paragraph 55, transmit information to a server for billing and the server sends to the wireless communication device a receipt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include and modify the above teachings for the purposes of effectively and correctly charge for toll.

Consider claim 2, Konishi also teaches where said capturing of one or more electronic images is performed by the capturing of one or more photo frames (Fig. 6, step A6 and paragraph 48).

Consider claim 3, Konishi also teaches where said optical spatial differentiation is effected by performing a boxed headcount of said one or more photo frames (paragraph 41 and 55, head is determined in the partial images).

Consider claim 4, Konishi also teaches where said biometric identification utilizes any of facial recognition, iris or pupil recognition, finger vein or palm vein pattern recognition, fingerprint recognition, ear recognition and/or voice recognition (paragraph 49, face detection).

Consider claim 5, Konishi also teaches where said algorithmic analysis determines the probability of the genuineness of said one or more electronic images (paragraph 41, likeness of a face is detected).

Consider claim 6, Konishi also teaches where said genuineness of said one or more electronic images is in part a function of the absence or non-absence of image distortion and/or non-natural light detection (paragraph 35, a person’s image is not sufficiently captured).

Consider claim 7, Davis, III further teaches where communication to said second data server serves as communication with a road management entity and/or vehicle regulatory body such as a department of motor vehicles, department of transportation, or other identified authority (paragraph 55, billing server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include and modify the above teachings for the purposes of effectively and correctly charge for toll.

Consider claim 8, Davis, III further teaches where the one or more smart devices includes any device equipped with a processor and radio frequency (RF) transmitter module (paragraph 55, wireless communication device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include and modify the above teachings for the purposes of effectively and correctly charge for toll.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        8/19/22